Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 17, 2021 has been entered.
 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Appropriate correction is required.
As best understood by the Examiner, the rejection stands as follows:

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Knox, JR. (US Patent Application Publication No. 2012/0287763) in view of Jun (KR20020016173A).
With regard to Claim 1, Knox, JR. discloses an apparatus for use with a clock body (120), a clock movement (135) having an hour hand (140) and a sound chip (220), the apparatus comprising: a system (combination of 210, 215, 135, 220) producing a sound.
Knox, JR. discloses substantially the claimed invention except for the system being operatively coupled to the clock body and being in receipt of the sound chip, and is triggered periodically by the clock movement, to produce the sound.
Jun teaches a system (1) having a clock movement (Abstract, Line 7) being operatively coupled to the clock body (body of 1) and being in receipt of the sound chip (4), and is triggered periodically (for example: 30 minutes) by the clock movement, to produce the sound.
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of Knox, JR by including a sound chip triggered by the clock movement as taught in Jun in order to provide replaying capabilities of stored sounds after a fixed time (Jun, Abstract, Lines 1-4).
With regard to Claim 2, Knox, JR. discloses the system including a module (210), the module, in use, releasably receiving the sound chip to provide for the receipt of the sound chip by the system.
With regard to Claim 3, Knox, JR. discloses the system further comprising a sound knob (270, 225) which, in use, varies the volume of the chime in use based upon movement of the sound knob.
With regard to Claim 4, Knox, JR. discloses the system further comprising a light sensor (425) and, in use, suspends the chime in the absence of a predetermined amount of light.
With regard to Claims 5 and 7, Knox, JR. discloses in combination: the clock body; the clock movement having the hour hand; the sound chip; and the apparatus in use with the clock body, clock movement and the sound chip.
With regard to Claims 6 and 8, Knox, JR. discloses the clock movement further comprising a minute hand (140).

Response to Arguments

Applicant's arguments filed May 17, 2021 have been fully considered but they are not persuasive. In response to Applicant’s arguments that the clock body, clock movement, hour hand and sound chip are only for being used with the apparatus of Claim 1, the Examiner has given patentable weight to these elements since Claim 1 would not have more limitations besides an apparatus comprising a system to produce a sound. The cited elements provide the claim with the proper functionality language and keeps it from being overly broad. For this reason, the 112 rejection is deemed proper and appropriate correction is required for Claims 5 and 7.    
In response to Applicant’s arguments that the Knox, Jr. doesn’t show a sound chip, Applicant’s arguments have been considered but are moot because of the new ground of rejection.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN A LEON whose telephone number is (571)272-2008.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on 5712722009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EDWIN A. LEON/Primary Examiner, Art Unit 2833